Order, Supreme Court, New York County (Marilyn Shafer, J.), entered December 16, 2004, which, to the extent appealed from, denied the attorney defendants’ motion to dismiss the remaining cause of action in the complaint, unanimously affirmed, without costs.
Defendants, seeking the benefit of collateral estoppel and res judicata, failed to demonstrate that the issue and claim for conversion raised in the instant action had necessarily been decided in the prior action against plaintiffs, or that plaintiffs had a full and fair opportunity to litigate the issue (see Gramatan Home Invs. Corp. v Lopez, 46 NY2d 481, 485 [1979]).
We have reviewed the parties’ requests for sanctions and reject them. Concur—Buckley, P.J., Friedman, Marlow and Nardelli, McGuire JJ.